MEMORANDUM **
Talcum Marsh, III appeals from the district court’s judgment sentencing him to a 262-month term of imprisonment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
*565The district court did not err in imposing a twenty-level enhancement for an intended loss amount of $18 million. See United States v. Tulaner, 512 F.3d 576, 578 (9th Cir.2008) (“[T]he full scope of the defendant’s fraudulent conduct is taken into account when calculating the intended loss.”); U.S.S.G. § 2B1.1 (2005).
The district court’s four-level enhancement of Marsh’s sentence under U.S.S.G. § 3Bl.l(a) was proper because the evidence supports the district court’s determination that Marsh was an organizer or leader. United States v. Garcia, 497 F.3d 964, 969-70 (9th Cir.2007); United States v. Avila, 95 F.3d 887, 889 (9th Cir.1996).
Because the district court adequately considered the factors identified in 18 U.S.C. § 3553(a), the sentence imposed was reasonable. See Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.